Title: From George Washington to John Gill, 19 October 1799
From: Washington, George
To: Gill, John



Sir,
Mount Vernon 19th Oct. 1799

Sending every other day only to the Post Office (unless something special makes it expedient to send oftener) your letter of the 16th did not reach my hands until the 17th at night.
Herewith, the Plat lent you by Mr Swift, is returned. But as my land is not laid down in connection therewith, I have derived but little information from the examination thereof; and as you remark “it does not quite join your tract” I see little or no advantage it would be to me to possess it. Especially as the whole contains but one hundred & ten acres, and that part west of Difficult run, you propose to reserve; without ⟨specification of the⟩ contents of the part which lyes ⟨on the East⟩ side. A purchase of this sort would be something like “buying a Pig in a poke.”
If the part you have, or ⟨illegible⟩, amounting in the whole to one hundred and ten acres, was adjoining to, and mak⟨ing the⟩ shape of mine tolerably convenient in the enlargement, I should not (as I told you, when I had the pleasure of seeing you at this place) have had any objection to receiving the Land in discharge of the Back Rents, and to the annulling our former Bargain.

Whether this can be accomplished or not, rests with you to determine, and I shall wait until I hear from you on this subject, before I shall go, or send, to examine the quality & situation of the land you would give in payment; for on these also the measure, in some degree, would rest. I am Sir Your very Hble Servant

Go: Washington

